DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
The amendment filed on 4/5/2022 is acknowledged. Claims 1 and 8 are amended. Claims 2 and 4 are canceled. Currently, claims 1, 3 and 5-12 are pending in the application with claims 11-12 being withdrawn from consideration.
Previous rejections are withdrawn in view of the above amendment.
Claims 1, 3 and 5-10 are rejected under a new ground of rejection. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5 and 6 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 5 depends on claim 1 and recites “the organic photoconductor material is an organic complex” in line 3, while claim 1 is amended to recite “the organic photoconductor material is a perovskite material” in line 13. Organic complex is different from perovskite material. As such claim 5 is improper dependent form for failing to further limit the subject matter and to include all the limitations of the claim upon which it depends, e.g. claim 1.
Similarly, claim 6 depends on claim 1 and recites “the organic photoconductor material is titanyl phthalocyanine” in line 3, while claim 1 is amended to recite “the organic photoconductor material is a perovskite material” in line 13. Titanyl phthalocyanine is different from perovskite material. As such claim 6 is improper dependent form for failing to further limit the subject matter and to include all the limitations of the claim upon which it depends, e.g. claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3, 5, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chittibabu et al. (WO 2010/107795) in view of Park et al. (US 2006/0163567), and further in view of Irwin et al. (US 2015/0243444).
Regarding claim 1, Chittibabu et al. discloses an organic-inorganic hybrid photoelectric conversion element (or solar cell) comprising:
a substrate (110, fig. 1, paragraph bridging pages 4 and 5);
an electrode (120, fig. 1, paragraph bridging pages 4 and 5) having a second layer (124, fig. 1, paragraph bridging pages 4 and 5) and a first layer (122, fig. 1, paragraph bridging pages 4-5); 
a hole blocking layer (130, fig. 1, paragraph bridging pages 4 and 5);
a photoconductor layer (or photoactive layer 140, fig. 1, paragraph bridging pages 4 and 5) including an organic photoconductor material (or dye, see paragraph bridging pages 4 and 5; page 14, lines 14-25) that is formed on the electrode (120) and the hole blocking layer (130).
Chittibabu et al. discloses the electrode (120) is transparent (see page 7, line 30). As such, the second layer (124) of the electrode must be a conductive having translucency. 
Chittibabu et al. teaches using titanium nitride for the first layer (122) of the electrode (120, see page 8, lines 9-12).
Chittibabu et al. also teaches the hole blocking layer (130) formed between the titanium nitride layer (122) and the photoconductor is a compact titanium oxide with a small thickness such as less than about 50nm (see page 9, lines 21-31).
The hole blocking layer (130) of titanium oxide corresponds to the claimed second titanium oxide layer.
Chittibabu et al. discloses the electrode (120) including the titanium nitride layer (or the first layer 122 of titanium nitride) to be transparent (see page 7, line 30). Chittibabu et al. does not the titanium nitride (or the first layer 122) having an NaCl structure and a thickness of 5nm to 30nm; nor do they teach including a first titanium oxide layer having a layer thickness of 100nm to 250 nm such that the second titanium oxide layer (or hole blocking layer 130 having a thickness of less than 50 nm) has a layer thickness smaller than the layer thickness of the first titanium oxide layer.
Park et al. discloses a metal nitride having a thickness of about 5nm to 1m to have appropriate light transmittance to serve as a transparent conductive film ([0042]), wherein the metal nitride constituting the transparent conductive electrode is titanium nitride having an NaCl structure, e.g. TiN, (see [0040], [0048], examples 1 and 4, fig. 4). Park et al. also discloses forming a metal oxide such as titanium oxide between the metal nitride and the substrate, prior to forming the metal nitride (fig. 4, [0052-0053] and [0060]), to enhance light transmittance and to allow electrons injected into the transparent conductive electrode (e.g. metal nitride) to be transported to an external circuit ([0052]), wherein the thickness of the metal oxide such as titanium oxide is 5nm to 1m ([0053]) or 1nm to 1m ([0060]), and is selected to be greater than less than 50nm (see the thickness of 75nm for the TiO2 layer in example 1). 
It would have been obvious to one skilled in the art at the time of the invention was made to modify the photoelectric conversion element of Chittibabu et al. by using the titanium nitride having an NaCl structure, e.g. TiN, and a thickness of 5nm to 1m for the titanium nitride (or the first layer 122 of the electrode 120), because Chittibabu et al. explicitly suggests the electrode (120) including the electrically conductive titanium nitride layer (or the first layer 122) to be transparent and Park et al. discloses titanium nitride having an NaCl structure, e.g. TiN, and a thickness of about 5nm to 1m would serve as a transparent conductive film. It would have also been obvious to one skilled in the art at the time of the invention was made to have formed a (first) titanium oxide layer prior to forming the titanium nitride, TiN, as taught by Park et al. such that the first titanium oxide layer is between the substrate, or second layer 124/substrate 110, and the titanium nitride layer (or first layer 122), because Park et al. teaches such (first) titanium oxide layer would enhance light transmittance and to allow electrons injected into the transparent conductive electrode to be transported to an external circuit ([0052]). In such modification, the photoconductor layer including an organic photoconductor material (or dye) that is formed on a laminated film in which a conductive film having translucency (or the second layer 124 of the transparent electrode 120), a first titanium oxide layer (or the titanium oxide layer prior to the titanium nitride), and a titanium nitride layer (or the first layer 122 of the transparent electrode 120) are formed in this order on the substrate (110).
 Chittibabu et al. does not explicitly disclose the organic photoconductor material, e.g. dye, is a perovskite material.
Irwin et al. teaches perovskite material is a dye among other materials ([002], [0091-0099]).
It would have been obvious to one skilled in the art at the time of the invention was made to modify the photoelectric conversion element of Chittibabu et al. by using perovskite material as the organic photoconductor material, or dye, as taught by Irwin et al., because Irwin et al. teaches such material would improve the performance of the photoelectric conversion element (or device, see abstract, [0017], [0021], [0030]). 

Regarding claim 3, modified Chittibabu et al. discloses a photoelectric conversion element as in claim 1 above, wherein Chittibabu et al. shows the substrate is a film-shaped substrate (see fig. 1).

Regarding claim 5, modified Chittibabu et al. discloses a photoelectric conversion element as in claim 1 above, wherein Chittibabu et al. discloses the organic photoconductor material, e.g. dye, is an organic complex ([0020]).

Regarding claim 8, Chittibabu et al. discloses a photoelectric conversion element according to claim 1 above.
Chittibabu et al. does not explicitly disclose the surface of the photoconductor layer is coated with an inorganic material having a band gap of 2 eV or more and an ionization potential of more than -5.3 eV.
Irwin et al. discloses coating the surface of a photoconductor layer (or photoactive material PAM 1 layer 3906 or PAM2 layer 3908) with an interfacial layer (IFL3 3907 or IFL4 3909, see fig. 7) for enhancing charge transport and/or collection between two layers or material, preventing or reducing the likelihood of charge recombination, wherein a suitable interfacial material include oxide of copper (CuO) or sulfide of zinc (ZnS, [0033]).
It would have been obvious to one skilled in the art at the time of the invention was made to modify the photoelectric conversion of Chittibabu et al. by coating the surface of the photoconductor layer with an interfacial layer of copper oxide (Cu2O) or zinc sulfide (ZnS) as taught by Irwin et al., because Irwin et al. teaches such interfacial layer would enhance charge transport and/or collection, prevent or reduce the likelihood of charge recombination ([0033]). Copper oxide and zinc sulfide are materials having a band gap of 2 eV or more and an ionization potential of more than -5.3 eV (see page 25 of Applicant’s disclosure). 

Regarding claim 9, modified Chittibabu et al. discloses a photoelectric conversion element as in claim 1 above, wherein Chittibabu et al. a rear surface electrode layer (see counter electrode in fig. 1) is formed above the photoconductor layer, e.g. dye on the dye sensitizing semiconductor electrode, and a metal film of platinum, which has a work function of 5 eV or more, is formed as the rear surface electrode layer (see fig. 1, [0099])

Regarding claim 10, modified Chittibabu et al. discloses a solar cell module (or photoelectric converter) where the photoelectric conversion element (or dye sensitized solar cell) of claim 1 is integrated (see title and summary).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over modified Chittibabu et al. (US 2007/0051403) as applied to claim 1 above, in view of Matsui et al. (US 2004/0074531).
Regarding claim 6, modified Chittibabu et al. discloses a photoelectric conversion element as in claim 1 above, wherein Chittibabu et al. discloses using phthalocyanine dye (see page 14, lines 14-22), or the organic photoconductor material, e.g. dye, is phthalocyanine.
 Chittibabu et al. does not explicitly discloses the phthalocyanine is titanyl phthalocyanine.
Matsui et al. discloses titanyl phthalocyanine dye is among other phthalocyanine dyes being used in dye-sensitized solar cell in the art (see [0014]).
It would have been obvious to one skilled in the art at the time of the invention was made to have used titanyl phthalocyanine for the organic photoconductor material, or dye, as taught by Matsui et al. in the photoelectric conversion element of Chittibabu et al., because Chittibabu et al. explicitly suggests using phthalocynine photoconductor material, or dye. Such modification would involve nothing more than use of known material for its intended use in a known environment to accomplish entirely expected result. International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). The Courts have held that the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07). 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over modified Chittibabu et al. (US 2007/0051403) as applied to claim 1 above, in view of Luan et al. (“Facile Synthesis and Morphology Control of Bamboo-Type TiO2 Nanotube Arrays for High-Efficiency Dye-Sensitized Solar Cells”)
Regarding claim 7, Chittibabu et al. discloses a photoelectric conversion element as in claim 1 above, wherein Chittibabu et al. discloses the organic photoconductor material, e.g. dye, takes the shape of the semiconductor electrode as Chittibabu et al. discloses the semiconductor electrode adsorbed with the organic photoconductor material, e.g. dye (see page 14). Chittibabu et al. discloses the surface of the dye-sensitized semiconductor electrode is coated with hole carrier layer (150, see fig. 1), wherein the hole carrier layer includes an organic charge transport resin material (see paragraph bridging pages 4 and 5; page 17, lines 11-18)
Chittibabu et al. does not disclose the organic photoconductor material, e.g. dye, being formed in a bamboo grass shape.
  Luan et al. discloses using the semiconductor electrode (or TiO2) having a morphology of bamboo-type would allow higher efficiencies in dye-sensitized solar cells due to enhanced surface area (see abstract, experimental section, fig. 6, and conclusions).
It would have been obvious to one skilled in the art at the time of the invention was made to modify the photoelectric conversion element of Chittibabu et al. by forming the semiconductor electrode having a bamboo grass shape as taught by Luan et al. such that the photoconductor material, e.g. dye, takes the form of bamboo grass shape of the semiconductor electrode, because Luan et al. teaches such bamboo grass shape semiconductor electrode would allow high efficiencies in dye-sensitized solar cells (or the photoelectric conversion elements) due to enhanced surface area.  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 5-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that Itami does not disclose the claimed invention as amended. However, Applicant’s argument is moot in view of the new ground of rejection. See the rejection above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594. The examiner can normally be reached 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THANH-TRUC TRINH
Primary Examiner
Art Unit 1726



/THANH TRUC TRINH/            Primary Examiner, Art Unit 1726